264 So. 2d 418 (1972)
David GABLE, Petitioner,
v.
David SILVER et al., Respondents.
No. 42149.
Supreme Court of Florida.
July 5, 1972.
Earl Faircloth and Robert M. Sturrup, of Faircloth, Sturrup & Della-Donna, Fort Lauderdale, for petitioner.
Merle Litman, of Litman & Muchnick, Hollywood, for respondents.
PER CURIAM.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Fourth District, reported at 258 So. 2d 11. The District Court has certified its decision as one passing on a question of great public interest, to-wit:
"Do implied warranties of fitness and merchantability extend to the purchasers of new condominium homes from builder-sellers."
*419 After argument and upon consideration of the record and briefs, we hold that the District Court of Appeal has correctly decided the cause and its decision is adopted as the ruling of this Court.
Accordingly, certiorari is discharged.
It is so ordered.
ROBERTS, C.J., and ERVIN, CARLTON, ADKINS and BOYD, JJ., concur.